50 F.3d 11
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joe Mitchell LITTLETON, Defendant-Appellant.
No. 95-5207.
United States Court of Appeals, Sixth Circuit.
March 16, 1995.

Before:  BROWN, NORRIS, and SUHRHEINRICH, Circuit Judges.

ORDER

1
The defendant appeals the district court's order detaining him pending trial on charges of using the United States mails to deliver obscene photographs and letters to minor girls over a two-year period.  On appeal, the defendant argues that the district court had no grounds on which to detain him because the crime with which he is charged may not be considered to be a crime of violence.  The briefs of both the defendant and the government are before the court, along with designated portions of the district court's record.


2
According to the provisions of 18 U.S.C. Sec. 3142(e) and (f), certain defendants shall be detained pending trial if, after a hearing, the judicial officer finds that no condition or set of conditions will assure the defendant's appearance or the safety of the community.  This analysis must be made if the case involves a crime of violence.  18 U.S.C. Sec. 3142(f).  Having reviewed the briefs and the record in this case, we conclude that the district court did not err in ordering the defendant's detention pending trial.


3
Therefore, it is ORDERED that the decision of January 20, 1995, continuing the defendant's detention pending trial is affirmed.  Rule 9(b), Local Rules of the Sixth Circuit.